The Deft, has likewise Appealed from Judgment given upon the Information of Machen upon the Act of Assembly ment’d in the Case above.
| • The Information Charges That the Deft, being Master of a Family and a House-keeper, When he gave in his List of Tithables Anno 1725 did List with Roger Iones the Justice appointed to take the List of Tithables in that year one Female Negro called Doll, being under the age of 16 years as a Tithable ag’t the Form of a certain Act of General Assembly Summoned to be held at W’msburgh the 5th of December in the ninth year of the late King Anno que Dom. 1722. and by Writ of Prorogation begun and held on the 9th of May 1723.
Upon the first reading of this Information I thought it liable to Exception 1. Because there was no sufficient Description of the Deft, to bring him within the Purview of the Act, being say’d that he being a House-keeper. 2dly. It is not observed that the Negro Doll was under 16 years of Age, But only, being under 16 years of Age But upon a more deliberate Consideration of the Case I was satisfied that the information was well enough from the follow’g Cases 2. Mod. 128. Mo. 606. Cro. Ja. 610. 2. Leod. 5. 2. Rolls. Reps. 226. Raym’d 378. Yet being well satisfyed that the Jury were very Partial in finding the verdict without clear Evidence to Convict the Deft [2 lines illegible.] [141] Where Smith a Commissary of the Bishop of Hereford was Indicted for Extortion in taking 8d. for Committing Admon contra form’a Statu’e. The Indictm’t was That Smith existens servus sive deputatus took &c. which being uncertain it was quashed.
But the Judgm’t was Affirmed.